DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/26/2021. This restriction is made FINAL.
Applicant's election with traverse of Species II  in the reply filed on 04/26/2021 is acknowledged and found persuasive.  The traversal is on the ground(s) that the elected claims 1-12 are in fact generic to both species identified by the Examiner, and the claims as currently presented do not place a search and/or examination burden on the Examiner.  This is found persuasive because claim 1 is generic to both species. However, only Species I (Figures 1-8) show.
Since claim 1 claims “the main beam comprising a bracket engaging portion at or near each end” and only Species I (Figures 1-8) consists of the main beam comprising a bracket engaging portion, Species II (Figures 9-12) was not examined because they require the bracket engaging portion to be located on the locking key.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “42” has been used to designate both a mounting hole in Figure 2 and the internal portion of the bracket in Figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "beam bar engaging portion" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Lines 4-5 of claim 1 introduce “a beam engaging portion”. It is unclear whether or not applicant is trying to introduce a new element or is referring to the “beam engaging portion” already claimed. 
Claim 6 recites the limitation “wherein each beam engaging portion is in the form of a pair of spaced-apart beam ends and, wherein each bracket includes an internal portion, wherein in use, the internal portion nests within the beam ends”. However, it is noted by the Examiner that this should read “wherein each bracket engaging portion is in the form of a pair of spaced-apart beam ends …” as it is previously claimed in claim 4 that the bracket engaging portion is in the form of a plurality of spaced apart projections extending from the end of the main beam, such that the beam engaging portion of each of the brackets locates over the projections. To avoid confusion, it is suggested that claim 6 be amended to read, “The tow bar assembly of claim 1 wherein each bracket engaging portion is in the form of a pair of spaced-apart beam ends and, wherein each bracket includes an internal portion, bracket engaging portion”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borchers [U.S. 5,620,198].
Regarding claim 1, Borchers discloses: A tow bar assembly for mounting to a vehicle, the tow bar assembly including: a main beam [cross piece 14] configured to support a hitch receiver [receiver box 20], the main beam comprising a bracket engaging portion at or near each end [see projections in annotated figure below]; a pair of brackets configured to securely mount to the vehicle [vehicle mounting brackets 18], each bracket including a beam engaging portion [openings 40; see annotated figure below] ; and a pair of fastening means for securing respective brackets at or near respective ends of the main beam [fasteners in annotated figure below], wherein each bracket and its respective beam bar engaging portion is configured to cooperatively interengage with a respective bracket engaging portion so as to locate and orient the bracket with respect to the main beam [Figure 1].

Regarding claim 3, Borchers discloses: The tow bar assembly of claim 1, wherein each bracket engaging portion is in the form of a projection extending from the end of the main beam, such that the beam engaging portion of each of the brackets locates over the projection [see annotated figure below].
Regarding claim 9, Borchers discloses: The tow bar assembly of claim 1, wherein each fastening means includes at least one nut and bolt pair [Column 3 lines 32-34 “These opposed mounting flanges 16 are secured by nut and bolt fasteners to a pair of vehicle mounting brackets”; see annotated figure below].
Regarding claim 10, Borchers discloses: The tow bar assembly of claim 1, wherein each bracket and its respective beam engaging portion is configured to cooperatively interengage with a respective bracket engaging portion in one orientation only [Figure 1: The beam engaging portion has non-symmetrical bracket areas below and above the opening that engages with the beam that allow the screw holes to be aligned properly when placed in the correct orientation and prevent the screw holes from being lined up properly if not placed in the correct orientation.].
Regarding claim 11, Borchers discloses: A tow bar assembly for mounting to a vehicle, the tow bar assembly including: a main beam [cross piece 14] configured to support a hitch receiver [receiver box 20], the main beam comprising a flange [flange 16] and a bracket engaging portion in the form of a projection at each end [see annotated figure below]; a pair of brackets configured to securely mount to the vehicle, each bracket including a beam engaging portion [brackets 18]; and a pair of fastening means for securing respective brackets to a respective flange [see annotated figure below]; wherein each bracket and its respective beam engaging portion is configured to cooperatively locate over and 
Regarding claim 12, Borchers discloses: A method of assembling the tow bar assembly of claim 1, the method including: locating and orienting each of the brackets with respect to the main beam, such that their respective bracket and beam engaging portions interengage [Figure 1]; and securing each of the brackets to the main beam using the fastening means [Column 3 lines 30-34 “A mounting flange 16 is welded to each end of the central frame member 14. These opposed mounting flanges 16 are secured by nut and bolt fasteners to a pair of vehicle mounting brackets 18”].

    PNG
    media_image1.png
    502
    751
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Borchers [U.S. 5,620,198] as applied to claims 1-3 and 9-12 above, and further in view of Fudala [U.S. 2011/0109063 A1].
Regarding claim 4, Borchers discloses: The tow bar assembly of claim 1, wherein each bracket engaging portion is in the form of a plurality of spaced apart projections extending from the end of the main beam, such that the beam engaging portion of each of the brackets locates over the projections. Borchers does not disclose that the bracket engaging portions are in the form of a plurality of spaced apart projections extending from the end of the main beam. However, Fudala teaches [Figure 3] each bracket engaging portion is in the form of a plurality of spaced apart projections extending from the end of the main beam, such that the beam engaging portion of each of the brackets locates over the projections [see annotated figure below]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine Borchers’ teaching of the tow bar assembly of claim 1 with Fudala’s teaching of the bracket engaging portion being in the form of a plurality of spaced apart projections in order to simplify assembly and avoid attaching the pieces together in the wrong orientation. 
Regarding claim 5, Borchers discloses: The tow bar assembly of claim 4, wherein each bracket includes an internal portion, wherein in use, the internal portion nests within the projections. Borchers does not disclose an internal portion that nests within the projections. However, Fudala discloses [Figures 2 and 3] a protuberance 135 that nests within the projections created by notch 120 on the end of the beam. It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to combine Borchers’ and Fudala’s teachings of the tow bar assembly of claim 4 with Fudala’s teaching of the protuberance 135 that engages with notch 120 in order to have an internal 
Regarding claim 6, Borchers discloses: The tow bar assembly of claim 1 wherein each beam engaging portion is in the form of a pair of spaced-apart beam ends and, wherein each bracket includes an internal portion, wherein in use, the internal portion nests within the beam ends. Borchers does not disclose that the bracket engaging portions are in the form of a plurality of spaced apart projections extending from the end of the main beam nor each bracket including an internal portion that nests within the beam ends. However, Fudala teaches [Figure 3] each bracket engaging portion is in the form of a plurality of spaced apart projections extending from the end of the main beam, such that the beam engaging portion of each of the brackets locates over the projections [see annotated figure below]. Fudala also teaches [Figures 2 and 3] a protuberance 135 that nests within the beam ends when engaged with notch 120 on the end of the beam. It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine Borchers’ teaching of the tow bar assembly of claim 1 with Fudala’s teaching of the bracket engaging portion being in the form of a plurality of spaced apart projections in order to simplify assembly and avoid attaching the pieces together in the wrong orientation and Fudala’s teaching of protuberance 135 nesting in notch 120 at the beam end as the internal portion of the bracket to help resist rotation to the beam ends. 
Regarding claim 7, Borchers discloses: The tow bar assembly of claim 6, wherein each flange [flange 16] includes a central portion that nests within the beam ends. Borchers does not disclose each flange including a central portion that nests within the beam ends. However, since Fudala discloses the bracket having protuberance 135 to engage with notch 120 on the end of the beam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to combine Borchers’ teaching of the tow bar assembly of claim 6 and a flange with Fudala’s teaching of a protuberance on the bracket that engages with a notch on the beam’s ends to also apply the notch to 
Regarding claim 8, Borchers discloses: The tow bar assembly of claim 6, wherein each flange is welded to the main beam [column 3 lines 30-32 “A mounting flange 16 is welded to each end of the central frame member 14.”

    PNG
    media_image2.png
    653
    614
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA MARIE MCGUIRE whose telephone number is (571)272-6163.  The examiner can normally be reached on Mon through Fri 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA MARIE MCGUIRE/Examiner, Art Unit 3611                                                                                                                                                                                                        

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611